Citation Nr: 0107348	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  96-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for a 
left leg disability.  

2.  Entitlement to an effective date earlier than June 8, 
1998, for the assignment of a 30 percent rating for a left 
leg disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel


INTRODUCTION

The veteran had active service from April 1957 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In May 2000, a hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c).

In a rating decision of September 1995, the RO determined 
that an evaluation in excess of 10 percent for the left leg 
disability was not warranted.  The veteran appealed that 
determination.  In an August 1998 rating decision, the RO 
determined that the veteran was entitled to a 30 percent 
evaluation, effective from June 8, 1998.  He appealed the 
RO's determination as to the effective date.  By way of a 
February 1999 decision, a VA hearing officer determined that 
an evaluation of 20 percent was warranted, effective from 
April 10, 1997.  The hearing officer also determined that a 
30 percent evaluation was not warranted prior to June 8, 
1998. 

The issue concerning entitlement to an effective date earlier 
than June 8, 1998, for the assignment of a 30 percent rating 
for a left leg disability will be addressed in the REMAND 
portion of the Board decision.  


FINDINGS OF FACT

1.  In December 1995, the veteran filed a VA Form 9, Appeal 
to Board of Veterans' Appeals, with the RO in which he 
expressed disagreement with the RO's denial of his claim for 
a rating in excess of 10 percent for a service-connected left 
leg disability.  

2.  During the RO hearing that was conducted in January 1999, 
and also in a written statement that was dated in January 
1999, the veteran stated that he was satisfied with the 30 
percent evaluation assigned to the service-connected left leg 
disability.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met; therefore, the Board lacks jurisdiction to further 
consider the claim for an evaluation in excess of 30 percent 
for a left leg disability.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.204(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2000).  Withdrawal may be made by an appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).

Pursuant to a rating decision of September 1995, the RO 
determined that an increased evaluation was not warranted for 
the veteran's service-connected disability.  The veteran 
filed a notice of disagreement later that month.  The RO 
thereafter sent a statement of the case (SOC) to the veteran.  
In December 1995, the veteran submitted a VA Form 9, Appeal 
to Board of Veterans Appeals, concerning the issue of 
entitlement to an increased rating in excess of 10 percent 
for a service-connected left leg disability, thereby 
perfecting an appeal with respect to that issue.  38 C.F.R. 
§§ 20.200, 20.202 (2000).  Thereafter, in an August 1998 
rating decision, the RO determined that the veteran was 
entitled to a 30 percent evaluation, effective from June 8, 
1998. 

In January 1999, during a personal hearing that was conducted 
at the RO, the veteran's accredited representative stated, 
"[a]t this time I would like to submit into the record a 
statement from the veteran that indicates that he is 
satisfied with the 30 percent evaluation and takes exception 
only with the effective date."  The veteran's signed 
statement was accepted and associated with the claims file. 

By submitting the signed statement, which indicated that he 
was satisfied with the rating assigned to the service-
connected disability, the veteran withdrew his substantive 
appeal as to that issue.  Additionally, during the May 2000 
Travel Board hearing, the veteran's representative again 
stated that the veteran was satisfied with the 30% rating 
assigned for his left leg disability, and that the veteran 
only was continuing to dispute the effective date assigned 
for that 30% rating.  Accordingly, for the above reasons, the 
Board does not have jurisdiction to adjudicate the increased 
rating matter.  


ORDER

The appeal with respect to the issue of an evaluation in 
excess of 30 percent for a service-connected left leg 
disability is dismissed.


REMAND

During the May 2000 Travel Board hearing, the veteran 
reported that he is receiving treatment for his left leg 
disability from the Tuskegee, Montgomery, and Birmingham, 
Alabama, VA Medical Centers.  Based on a review of the 
veteran's claims file, however, it does not appear that all 
of the veteran's treatment records for his left leg 
disability have been obtained from these facilities.  In that 
regard, it is specifically noted that the last VA treatment 
records contained in the file date only from 1997.  
Consequently, a remand is required in order to obtain and 
associate with the claims file all of the veteran's treatment 
records for his left leg disability from these VA facilities.  
See Bell v. Derwinski, 2 Vet.App. 611, 613 (1992) (per 
curiam) (records within the control of the Department are 
deemed to be constructively part of the record before the 
Board on appeal); see also Hazan v. Gober, 10 Vet.App. 511 
(1997) (VA must review all evidence of record when addressing 
a claim for entitlement to an earlier effective date).  

In addition, the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
in this case for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions. 

2.  The RO should obtain all of the 
veteran's treatment records for his left 
leg disability from the Tuskegee, 
Montgomery, and Birmingham, Alabama, VA 
Medical Centers.  

3.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its  
directives.  The Court has stated that where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals



 


